       Case 1:18-cv-08231-AT-BCM Document 83 Filed 01/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                1/15/20
 MORGAN ART FOUNDATION LIMITED,
                Plaintiff,                                 18-CV-4438 (AT) (BCM)
        -against-
 MICHAEL MCKENZIE, et al.,
                Defendants.

 MORGAN ART FOUNDATION LIMITED, et al.,
                Plaintiff,                                 18-CV-8231 (AT) (BCM)

        -against-                                          ORDER
 JAMES W. BRANNAN, as personal
 representative of the Estate of Robert Indiana,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the letter-motion for conference filed by Morgan Art

Foundation Limited, Simon Salama-Caro, Figure 5 Art LLC, RI Catalogue Raisonne LLC, and

Shearbrook (US), LLC (together, the MAF Parties) on January 8, 2020 (Dkt. No. 206 in case No.

18-CV-4438; Dkt. No. 79 in case No. 18-CV-8231), which requests that the Court "set a hearing"

on the MAF Parties' request for sanctions stemming from the alleged spoliation of electronically

stored information by James W. Brannan, as personal representative of the Estate of Robert Indiana

(the Estate), and Jamie Thomas. The Court has also considered the Estate's response dated January

13, 2020. (Dkt. No. 209 in case No. 18-CV-4438; Dkt. No. 82 in case No. 18-CV-8231.) Thomas

did not file any response.

       Given the severity of the sanctions requested by the MAF Parties – including "litigation-

terminating sanctions" – the MAF Parties must file a formal motion supported by properly

authenticated evidence. If they wish to do so on the present record, they may proceed in compliance

with Local Civil Rule 7.1 and Moses Indiv. Prac. § 2(h), on this schedule:
       Case 1:18-cv-08231-AT-BCM Document 83 Filed 01/15/20 Page 2 of 2



       1.      Moving papers: January 29, 2020;

       2.      Opposition papers: February 12, 2020; and

       3.      Reply papers, if any: February 19, 2020.

       Each party's principal brief shall clearly state (a) whether that party believes that any

evidence other than FTI Consulting's November 8, 2019 Summary of Findings (Dkt. No. 206-1 in

case No. 18-CV-4438; Dkt. No. 79-1 in case No. 18-cv-8231) and Jamie Thomas's October 22,

2019 Amended Responses and Objections to Plaintiff's Second Set of Interrogatories (Dkt. No.

206-2 in case No. 18-CV-4438; Dkt. No. 79-2 in case No. 18-cv-8231) is relevant to the MAF

Parties' motion, in which case that party shall attach authenticated copies of any such evidence,

and (b) whether that party requests a hearing, in which case that party shall state the names of the

witnesses it intends to call at such a hearing, as well as the subject matter of each witness's

anticipated testimony.

       Alternatively, the MAF Parties may reserve their sanctions motion until the completion of

fact discovery (including depositions). The MAF Parties are advised that if they choose to file their

motion now, the Court does not intend to delay briefing or decision on that motion to accommodate

discovery, nor to permit the MAF Parties to renew or supplement their motion at a later date. If

the MAF Parties do not file their sanctions motion by January 29, 2020, they shall reserve that

motion until the close of fact discovery.

       The Clerk of Court is respectfully directed to terminate the letter-motions at Dkt. No. 206

(in case No. 18-CV-4438) and Dkt. No. 79 (in case No. 18-CV-8231).

Dated: New York, New York                     SO ORDERED.
       January 15, 2020


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge

                                                 2
